Citation Nr: 1532676	
Decision Date: 07/31/15    Archive Date: 08/05/15

DOCKET NO.  12-24 199	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to service connection for a low back disability.  

2.  Entitlement to service connection for a right knee disability.  

3.  Basic eligibility for Department of Veterans Affairs (VA) nonservice-connected pension benefits.  


REPRESENTATION

Veteran represented by:	Allen Gumpenberger, Alpha Veterans Disability Advocates


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel


INTRODUCTION

The Veteran served on active duty June 1968 to June 1971.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a February 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) Phoenix, Arizona, that denied service connection for a low back disability (listed as degenerative joint disease and degenerative disc disease of the lumbar spine) and for a right knee disability (listed as degenerative joint disease of the right knee).  By this decision, the RO also denied a claim for basic eligibility for VA nonservice-connected benefits.  

The Board observes that the February 2010 RO decision (noted above) also denied service connection for a right hip disability (listed as right hip strain) and denied entitlement to a total disability rating based on individual unemployability (TDIU).  The Veteran filed a notice of disagreement in March 2010 and a statement of the case was issued in August 2012.  In his August 2012 VA Form 9, the Veteran confined his appeal to the issues of entitlement to service connection for a low back disability, entitlement to service connection for a right knee disability, and basic eligibility for VA nonservice-connected benefits.  In a statement received in September 2012, the Veteran's agent also indicated that the Veteran was solely appealing those same issues.  Although the RO issued a supplemental statement of the case that listed the issues of entitlement to service connection for a right hip disability and entitlement to a TDIU in July 2014, and also certified those issues as on appeal, it is clear from the record that the Veteran did not want to appeal those issues.  A timely substantive appeal was also not submitted as to the issues of entitlement to service connection for a right hip disability and entitlement to a TDIU.  Thus, the Board does not have jurisdiction over those claims and will address the issues as listed on the title page.  38 C.F.R. §§ 20.200, 20.202, 20.302 (2014).  

The issues of entitlement to service connection for a right knee disability and basic eligibility for VA nonservice-connected pension benefits for the period prior to August 31, 2014, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Any low back problems during service were not chronic.  The Veteran's current low back disability began many years after service and was not caused by any incident of service.  

2.  The Veteran had more than 90 days of active service during the Vietnam era and was 65 years old as of August 31, 2014.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for a low back disability have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1154(a), 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2014).  

2.  The criteria for basic eligibility for VA nonservice-connected pension benefits have been met for the period since August 31, 2014, subject to income limitations.  38 U.S.C.A. §§ 1502, 1513, 1521 (West 2014); 38 C.F.R. § 3.3 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

VA has a duty to provide notice of the information and evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2014).  

In this decision, the Board grants basic eligibility for VA nonservice-connected pension benefits for the period since August 31, 2014, subject to income limitations, and remands the issue of basic eligibility for VA nonservice-connected pension benefits for the period prior to August 31, 2014.  As such, no discussion of VA's duty to notify and assist is necessary as to that issue.  

A standard October 2009 letter satisfied the duty to notify provisions for the claim for service connection for a low back disability.  

VA also has a duty to provide assistance to substantiate a claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c).

The Veteran's service treatment records have been obtained.  Post-service VA treatment records have also been obtained.

The Veteran was provided with a VA examination in February 2010 and a VA examination in May 2013, with a medical opinion, as well as a May 2013 addendum opinion.  The May 2013 examination report, with the medical opinion and the May 2013 addendum opinion, is sufficient evidence for deciding the claim for service connection for a low back disability.  The report is adequate as it is based upon consideration of the Veteran's prior medical history and examinations, describes the disability in sufficient detail so that the Board's evaluation is a fully informed one, and contains a reasoned explanation.  Thus, VA's duty to assist has been met.  

I. Service Connection

Establishing service connection requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); see also 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

Determinations as to service connection will be based on review of the entire evidence of record, to include all pertinent medical and lay evidence, with due consideration to VA's policy to administer the law under a broad and liberal interpretation consistent with the facts in each individual case.  38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a).  

The Veteran contends that he has a low back disability that is related to service.  He specifically maintains that he was treated for a low back injury during service in January 1971.  The Veteran essentially indicates that he suffered from low back problems during and since service.  

The Veteran's service treatment records indicate that he was treated for low back complaints during service.  A January 1971 treatment entry noted that the Veteran complained of back pain.  He reported that he hurt his back when lifting a wall locker.  It was noted that the Veteran was sent for a lumbosacral spine X-ray.  A January 1971 X-ray report, as to the Veteran's lumbosacral spine, indicated that he hurt his back while lifting a wall locker.  The impression was lumbosacral spine, within normal limits.  

On a medical history form at the time of an April 1971 separation examination, the Veteran checked that he had back trouble.  The reviewing examiner indicated that the Veteran felt a pop in his back when unloading a locker three months earlier.  It was noted that the Veteran was treated with heat and liniment, and that an X-ray was negative.  The April 1971 objective separation examination report included a notation that the Veteran's spine was normal.  The examiner reported that the Veteran had complete flexion without pain, that his patellar reflexes were normal, and that straight-leg raising was within normal limits.  

An actual chronic low back disability was not expressly diagnosed during the Veteran's period of service.  

Post-service VA treatment records show treatment for multiple disorders, including variously diagnosed low back problems.  

For example, a January 2009 VA treatment report noted that the Veteran was seen for chronic lower back pain.  He reported that he had suffered from low back pain for years and that he previously performed lifting and digging.  He stated that it had worsened over time and that there was no radiation to his legs.  The assessment included chronic lower back pain.  Another January 2014 treatment entry noted that the Veteran's X-ray of his lower back showed degenerative arthritis and degenerative disc disease.  

A February 2009 VA treatment entry noted that the Veteran was seen for chronic low back pain.  The examiner indicated that the Veteran back pain for thirty years.  As to a history of an injury, it was noted that the Veteran had repetitive stress with heavy lifting, and that his pain had been increasing over the past year.  As to an assessment, the examiner indicated that the Veteran had an arthritic pattern to pain complaints and an arthritic pattern to his joint complaints.  

An October 2009 VA treatment entry noted that the Veteran was seen with a chief complaint of low back pain.  The assessment included chronic low back pain.  

A February 2010 VA general medical examination report noted that the Veteran's claims file was not available.  The Veteran reported that he developed low back pain initially in 1999.  He attributed his low back pain to cumulative trauma from repetitive lifting.  He stated that he had been followed for the last two years for back strain after years of self-treating his pain with nonsteroidal anti-inflammatory drugs.  The Veteran indicated that his back pain continued to worsen, that it was constant, and that he would have flare-ups.  The impression included degenerative joint disease and disc disease of the lumbar spine with chronic low back strain.  

A May 2013 VA back conditions examination report included a notation that the Veteran's claims file was reviewed.  The Veteran reported that he had degenerative joint disease and degenerative disc disease of the lumbosacral spine which was diagnosed in 2009.  He indicated that he moved steel lockers and injured his low back during service in 1971.  He stated that the pain resolved after a few weeks.  The Veteran maintained that from 1999 to about 2009, he suffered from intermittent episodes of low back pain.  He reported that his severe low back pain started to bother him chronically after his back went out on him in January 2009.  He stated that he had suffered constant pain in his low back since that time.  

The diagnoses were degenerative joint disease and degenerative disc disease of the lumbosacral spine.  The examiner indicated that the Veteran's claimed condition was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event, or illness.  The examiner stated that the Veteran's degenerative joint disease and degenerative disc disease of the lumbosacral spine was less likely as not caused by the documented treatment for a one-time low back injury in January 1971.  The examiner reported that the Veteran's available medical records regarding his back condition were dated from 2009 to the present.  The examiner maintained that there was not enough medical evidence to substantiate that the 1971 back strain condition progressed to chronic degenerative joint disease and degenerative disc disease of the lumbosacral spine over time since the medical records were absent from 1971 through 2009.  

In a May 2013 addendum, the examiner commented that a one-time strain with no in-service evidence of chronicity generally would not be expected to progress to the multi-level degenerative disease seen in the Veteran, which was more compatible with an age-related degenerative process.  This opinion is consistent with the findings from the April 1971 separation examination report.  Although the Veteran reported a history of back trouble, the April 1971 objective separation examination report included a notation that the Veteran's spine was normal and that the Veteran had complete flexion without pain and that straight-leg raising was within normal limits.  

There is no indication from a probative medical source that the low back problems during the Veteran's period of service may reasonably be associated with his current low back disability (degenerative joint disease and degenerative disc disease), diagnosed many years after service.  The medical evidence does not suggest that the Veteran's current low back disability is related to his period of service.  In fact, the medical evidence provides negative evidence against this finding, indicating that his present low back disability began many years after his period of service, without relationship to service.  In May 2013, pursuant to a VA back conditions examination report, with a May 2013 addendum, a VA examiner, after a review of the Veteran's claims file, specifically concluded that the Veteran's current low back disability was not related to his period of service.  

The Veteran has alleged that his current low back disability had its onset during his period of active duty.  However, while the Veteran is competent to report that he had a low back injury and low back problems during his period of service, or that he had low problems for many years, he is not competent to relate his currently claimed low back disability to service.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (lay evidence can be competent and sufficient to establish a diagnosis of a condition when a layperson is competent to identify the medical condition, or reporting a contemporaneous medical diagnosis, or the lay testimony describing symptoms at the time supports a later diagnosis by a medical professional); Buchanan v. Nicholson, 451 F.3d. 1331 (Fed. Cir. 2006) (lay evidence is one type of evidence that must be considered and competent lay evidence can be sufficient in and of itself).  In particular, although he can attest to continuity of symptoms, his lay statements are not competent evidence relating such symptoms to a diagnosis of either degenerative arthritis or degenerative disc disease.  In the Veteran's case, such a nexus opinion requires a certain level of expertise given the medically complex question.  A lay opinion is not sufficient in this case to prove nexus.  

In consideration of this evidence, the Board finds that the Veteran's current low back disability did not manifest during service and is not related to any incident therein.  Thus, service connection is not warranted on a direct basis.  Additionally, the evidence does not show that the Veteran's arthritis manifested to a compensable degree within a year of separation from service.  Thus, service connection is also not warranted on a presumptive basis pertaining to chronic diseases.  See 38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

In sum, the preponderance of the evidence is against the claim for entitlement to service connection for a low back disability; there is no doubt to be resolved; and service connection is not warranted.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  




III. Basic Eligibility for VA Nonservice Connected Pension Benefits

Pursuant to U.S.C.A. § 1513(a), pension is payable to a Veteran who served during a period of war who is 65 years of age or older and who meets the service requirements of section 1521 and under the conditions (other than the permanent and total disability requirement) applicable to pension paid under that section.  Under the provisions of 38 U.S.C.A. § 1521, pension is payable to a Veteran who served for 90 days or more during a period of war and who is permanently and totally disabled due to nonservice-connected disabilities which are not the result of the Veteran's willful misconduct.  

Further, 38 C.F.R. § 3.3 provides that basic entitlement to pension exists if a Veteran served in the active military, naval, or air service for 90 days or more during a period of war; or served in the active military, naval, or air service during a period of war and was discharged or released from such service for a service-connected disability; or served in the active military, naval, or air service for a period of 90 consecutive days or more and such period began or ended during a period of war; or served in the active military, naval, or air service for an aggregate of 90 days or more in two or more separate periods of service during more than one period of war.  38 U.S.C.A. § 1521(j); 38 C.F.R. 3.3(a)(3).  

The term "veteran" is defined as a person who served in the active military, naval, or air service, and who was discharged or released therefrom under conditions other than dishonorable.  38 U.S.C.A. § 101(2).  "Active military, naval, and air service" includes active duty.  In turn, "active duty" is defined as full-time duty in the Armed Forces. 38 C.F.R. § 3.6(a), (b).  The "Armed Forces" consist of the United States Army, Navy, Marine Corps, Air Force, and Coast Guard, including their Reserve components.  38 C.F.R. § 3.1.  

In this case, the Veteran served on active duty from June 1968 to June 1971, during the Vietnam era.  Therefore, he has the required period of wartime service.  

The evidence also reflects that the Veteran was 65 years of age on August 31, 2014.  As the Veteran turned 65 years of age on August 31, 2014, and served for 90 days or more during a period of war, he meets the basic eligibility requirements for nonservice-connected pension from August 31, 2014, subject to income limitations.  Thus, to this extent, the appeal is granted from that date.  


ORDER

Service connection for a low back disability is denied.  

Basic eligibility for VA nonservice-connected benefits for the period since August 31, 2014, subject to income limitations, is granted.  


REMAND

The remaining issues on appeal are entitlement to service connection for a right knee disability and basic eligibility for VA nonservice-connected pension benefits for the period prior to August 31, 2014.  

The Veteran contends that he has a right knee disability that is related to service.  He specifically maintains that he suffered a right knee injury during service in 1972 and that he currently suffers from right knee pain.  The Veteran essentially indicates that he suffered from right knee problems during and since service.  

The Veteran is competent to report having right knee problems during service and since service.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

Post-service VA treatment records show treatment for right knee complaints.  

A May 2010 VA general medical examination report noted that the Veteran's claims file was not available.  The Veteran reported that he originally injured his right knee when he fell down on a steel barge in 1972 during service.  He stated that he self-treated his right knee injury and that it resolved with time.  He indicated that a motorcycle accident resulted in another right knee injury in 2005.  The Veteran stated that he had suffered pain and swelling in his right knee since that time.  The impression included degenerative joint disease of the right knee.  

The Board finds that the Veteran has not been afforded a VA examination with the opportunity to obtain responsive etiological opinions, following a thorough review of the entire claims folder, as to his claim for entitlement to service connection for a right knee disability.  Such an examination must be accomplished on remand.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Additionally, as to the issue of basic eligibility for VA nonservice-connected pension benefits for the period prior to August 31, 2014, the Board notes that, subject to income limitations, improved pension is payable to Veterans of a period or period of wars because of non-service-connected disability or age. 38 U.S.C.A. §§ 1513(a), 1521(a); 38 C.F.R. § 3.3(a)(3).  In this case, the Veteran served on active duty from June 1968 to June 1971, during the Vietnam era, and therefore he has the requisite 90 days or more of wartime service. See 38 U.S.C.A. § 1521(j)(1); 38 C.F.R. § 3.3(a)(3)(i).  However, the Veteran did not turn 65 until August 31, 2014.  Therefore, in order to prevail in the current claim the record must show that he is permanently and totally disabled from non-service-connected disabilities not due to his own willful misconduct for the period prior to August 31, 2013.  See 38 U.S.C.A. §§ 1502, 1513(a), 1521(a); 38 C.F.R. §§ 3.3(a)(3)(vi).  

The Veteran was last afforded a VA general medical examination in February 2010.  The examiner indicated that the Veteran's claims file was not available.  As to an impression, the examiner noted that the Veteran had degenerative joint disease and disc disease of the lumbar spine with chronic low back strain.  The examiner reported that the Veteran's limitations included lifting, as well as prolonged standing and sitting, which were involved in his occupation at that time as a taxi driver.  The examiner stated that the Veteran would be able to work in a sedentary work setting if he was allowed to take breaks and perform position changes.  

The examiner also indicated that the Veteran had chronic right hip strain which involved limitations with lifting, as well as prolonged standing and sitting.  The examiner stated that such were all involved in the Veteran's occupation at that time as a taxi driver.  The examiner maintained that the Veteran would be able to work in a sedentary work setting if he was allowed to take breaks and perform position changes.  

The examiner further noted that the Veteran had degenerative joint disease of the right knee.  It was noted that individual unemployability limitations included lifting, as well as prolonged standing and walking.  The examiner commented that the Veteran would be able to work in a sedentary work setting.  

The Board observes that the examiner, pursuant to the February 2010 VA general medical examination report, did not review the Veteran's claims file.  Additionally, VA treatment reports of records show that the Veteran was diagnosed with other disorders including mild depression, dyslipidemia, and seborrheic keratoses.  

The Board observes that the Veteran has not been afforded a VA examination, as to his nonservice-connected disabilities, in over five years.  Additionally, the record clearly raises a question as to the severity of the Veteran's current non-service-connected disabilities for the period prior to August 31, 2014.  As such, the Board has no discretion and must remand the matter of basic eligibility for VA nonservice-connected pension benefits for the period prior to August 31, 2014, in order to afford the Veteran an opportunity to undergo a contemporaneous VA examination to assess the current nature, extent and severity of each of his nonservice-connected disabilities.  See also Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43,186 (1995).  

Prior to the examinations, any outstanding records of pertinent medical treatment must be obtained and added to the record.  

Accordingly, the case is REMANDED for the following:  

1.  Ask the Veteran to identify all medical providers who have treated him for right knee problems, and for any other disabilities, since October 2009.  Obtain copies of the related medical records which are not already in the claims folder.  Document any unsuccessful efforts to obtain records, inform him of such, and advise him he may obtain and submit those records.  

2.  Thereafter, schedule the Veteran for a VA examination by an appropriate medical professional to determine the nature and likely etiology of his claimed right knee disability.  The entire claims file, to include all electronic files, must be reviewed by the examiner.  The examiner must diagnose all current right knee disabilities.  

Based on a review of the claims file, examination of the Veteran, and generally accepted medical principles, the examiner must provide a medical opinion, with adequate rationale, as to whether it is as at least as likely as not (a 50 percent or greater probability) that any currently diagnosed right knee disabilities are related to and/or had their onset during his period of service.  

The examiner must specifically acknowledge and discuss the Veteran's reports of a right knee injury during service, as well as any reports of right knee problems since service.  

The examination report must include a complete rationale for all opinions expressed.  

3.  Schedule the Veteran for a VA examination by an appropriate medical professional to determine extent and severity of all disabilities found to be present for the period prior to August 31, 2014.  The entire claims file, to include all electronic files, must be reviewed by the examiner.  The examiner must describe the impact of the Veteran's disabilities on his industrial adaptability for the period prior to August 31, 2014.  In doing so, for all orthopedic disabilities, range of motion studies must include the extent of the Veteran's pain-free range of motion.  Any diagnosed disabilities must be evaluated for the specific purpose of assessing their relative degree of industrial impairment, in light of the Veteran's medical and vocational history.  The examiner must describe what types of employment activities are limited because of the disabilities and whether sedentary employment is feasible.  

The examination report must include a complete rationale for all opinions expressed.  

3.  Then readjudicate the appeal.  If either of the benefits sought remain denied, issue a supplemental statement of the case and return the case to the Board.  


The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).





This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
M. N. HYLAND
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


